19-22911-rdd       Doc 84       Filed 06/06/19       Entered 06/06/19 16:27:49              Main Document
                                                    Pg 1 of 6
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Evan A. Hill
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Proposed Counsel to Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                               Chapter 11

NEW COTAI HOLDINGS, LLC, et al.,                                    Case No. 19-22911 (RDD)

                 Debtors.1                                          Jointly Administered


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                         HEARING ON JUNE 10, 2019 AT 2:00 P.M.

Time and Date of Hearing:           June 10, 2019 at 2:00 p.m. (Prevailing Eastern Time)

Location of Hearing:                Honorable Robert D. Drain, United States Bankruptcy Court,
                                    Southern District of New York, 300 Quarropas Street
                                    White Plains, NY 10601-4140

Copies of Motions and               Copies of each pleading identified below can be viewed and/or
Applications                        obtained by: (i) accessing the Court’s website at
                                    www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                                    of the Court at United States Bankruptcy Court, Southern
                                    District of New York, or (iii) from the Debtors’ proposed notice
                                    and claims agent, Prime Clerk LLC, at
                                    https://cases.primeclerk.com/newcotai or by calling (844) 627-
                                    7471 (toll free from the U.S. and Canada); or (347) 292-3990
                                    (international) or by e-mail at newcotaiinfo@primeclerk.com.
                                    Note that a PACER password is needed to access documents on
                                    the Court’s website.
1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: New Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp.
    (3641); New Cotai Ventures, LLC (9385). The Debtors’ corporate address is c/o New Cotai, LLC, Two
    Greenwich Plaza, Greenwich, Connecticut 06830.
19-22911-rdd    Doc 84     Filed 06/06/19    Entered 06/06/19 16:27:49       Main Document
                                            Pg 2 of 6
 I.    INITIAL CASE STATUS CONFERENCE

 II.   UNCONTESTED MATTERS

       1.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
               Continued Use of Existing Cash Management System, Bank Accounts, and
               Business Forms, and Payment of Related Prepetition Obligations, (II)
               Modifying Certain Deposit Requirements, and (III) Authorizing Continuance
               of Intercompany Transactions and Honoring Certain Related Prepetition
               Obligations [Docket No. 8]

               Objection Deadline:          June 3, 2019 at 4:00 p.m.

               Responses Filed:             None

               Related Documents:           Interim Order Authorizing Continued Use of
                                            Existing Cash Management System, Bank
                                            Accounts, and Business Forms and Payment of
                                            Related Prepetition Obligations; (II) Modifying
                                            Certain Deposit Requirements; and (III)
                                            Authorizing Continuance of Intercompany
                                            Transactions and Honoring Certain Related
                                            Prepetition Obligations [Docket No. 28]

                                            Notice of Filing of Proposed Second Interim
                                            Order (I) Authorizing Continued Use of
                                            Existing Cash Management System, Bank
                                            Accounts, and Business Forms and Payment of
                                            Related Prepetition Obligations; (II) Modifying
                                            Certain Deposit Requirements; and (III)
                                            Authorizing Continuance of Intercompany
                                            Transactions and Honoring Certain Related
                                            Prepetition Obligations [Docket No. 75]

               Status:                      The hearing on this matter is going forward.

       2.      Debtors’ Motion for Interim and Final Orders Authorizing Debtors to (I)
               Maintain Existing Insurance Policies and Pay all Insurance Obligations
               Arising Thereunder and (II) Renew, Revise, Extend, Supplement, Change, or
               Enter Into New Insurance Policies [Docket No. 9]

               Objection Deadline:          June 3, 2019 at 4:00 p.m.

               Responses Filed:             None

               Related Documents:           Interim Order Authorizing Debtors to (I)
                                            Maintain Existing Insurance Policies and Pay
                                            All Insurance Obligations Arising Thereunder
                                            and (II) Renew, Revise, Extend, Supplement,
                                               2
19-22911-rdd    Doc 84     Filed 06/06/19    Entered 06/06/19 16:27:49      Main Document
                                            Pg 3 of 6
                                            Change, or Enter Into New Insurance Policies
                                            [Docket No. 24]

                                            Notice of Filing of Proposed Final Order
                                            Authorizing Debtors to (I) Maintain Existing
                                            Insurance Policies and Pay All Insurance
                                            Obligations Arising Thereunder and (II) Renew,
                                            Revise, Extend, Supplement, Change, or Enter
                                            Into New Insurance Policies [Docket No. 76]

               Status:                      The hearing on this matter is going forward.

      3.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
               Pay Certain Prepetition Taxes and Related Obligations [Docket No. 10]

               Objection Deadline:          June 3, 2019 at 4:00 p.m.

               Responses Filed:             None

               Related Documents:           Interim Order Authorizing Debtors to Pay
                                            Certain Prepetition Taxes and Related
                                            Obligations [Docket No. 26]

               Status:                      The hearing on this matter is going forward.

      4.       Debtors’ Motion for Order Pursuant to Bankruptcy Code Sections 105(a) and
               331, Bankruptcy Rule 2016, and Local Bankruptcy Rule 2016-1 Establishing
               Procedures for Interim Compensation and Reimbursement of Expenses of
               Professionals [Docket No. 46]

               Objection Deadline:          June 3, 2019 at 4:00 p.m.

               Responses Filed:             None

               Related Documents:           Certificate of No Objection With Respect to
                                            Order Granting Debtors’ Motion for Order
                                            Pursuant to Bankruptcy Code Sections 105(a)
                                            and 331, Bankruptcy Rule 2016, and Local
                                            Bankruptcy Rule 2016-1 Establishing
                                            Procedures for Interim Compensation and
                                            Reimbursement of Expenses of Professionals
                                            [Docket No. 80]

               Status:                      The hearing on this matter is going forward.




                                               3
19-22911-rdd     Doc 84    Filed 06/06/19    Entered 06/06/19 16:27:49        Main Document
                                            Pg 4 of 6
 III.   CONTESTED MATTERS

        5.     Debtors’ Motion for Entry of a Final Order Under 11 U.S.C. § 364,
               Bankruptcy Rules 4001 and 9014, and Local Bankruptcy Rule 4001-2 (I)
               Authorizing the Debtors to Obtain Postpetition Financing [Docket No. 12]

               Objection Deadline:          June 3, 2019 at 4:00 p.m. With permission of
                                            the Court, and on consent with the Ad Hoc
                                            Group, the deadline for the Ad Hoc Group to
                                            file an objection was extended to June 5, 2019 at
                                            4:00 p.m.

               Responses Filed:             Objection of the Ad Hoc Group to the Debtors’
                                            Motion for Entry of a Final Order Under 11
                                            U.S.C. § 364, Bankruptcy Rules 4001 and 9014,
                                            and Local Bankruptcy Rule 4001-2 Authorizing
                                            the Debtors to Obtain PostPetition Financing
                                            [Docket No. 71]

                                            Declaration of Steven D. Simms in Support of
                                            the Objection of the Ad Hoc Group to the
                                            Debtors’ Motion for Entry of a Final Order
                                            Under 11 U.S.C. § 364, Bankruptcy Rules 4001
                                            and 9014, and Local Bankruptcy Rule 4001-2
                                            Authorizing the Debtors to Obtain Postpetition
                                            Financing [Docket No. 72]

               Reply Deadline:              June 6, 2019 at 4:00 p.m. With permission of
                                            the Court, the deadline for the Debtors’ to file a
                                            reply was extended to June 7, 2019 at 12:00 p.m.

               Replies Filed:               [To be Filed]

               Related Documents:           Notice of Hearing on Debtors’ Motion for Entry
                                            of a Final Order Under 11 U.S.C. § 364,
                                            Bankruptcy Rules 4001 and 9014, and Local
                                            Bankruptcy Rule 4001-2 Authorizing the
                                            Debtors to Obtain Postpetition Financing
                                            [Docket No. 38]

               Status:                      The hearing on this matter is going forward.

        6.     Debtors’ Application for Order Authorizing Employment and Retention of
               Skadden, Arps, Slate, Meagher & Flom LLP as Counsel to the Debtors Nunc
               Pro Tunc to the Petition Date [Docket No. 42]

               Objection Deadline:          June 3, 2019 at 4:00 p.m. With permission of
                                            the Court, and on consent with the Ad Hoc
                                            Group and the U.S. Trustee, the deadline for
                                               4
19-22911-rdd     Doc 84    Filed 06/06/19    Entered 06/06/19 16:27:49       Main Document
                                            Pg 5 of 6
                                            objections for the U.S. Trustee and Ad Hoc
                                            Group was extended to June 4, 2019 at 4:00 p.m.

               Responses Filed:             Objection of the United States Trustee to the
                                            Debtors’ Application to Employ Skadden, Arps,
                                            Slate, Meagher & Flom LLP [Docket No. 69]

                                            Statement of the Ad Hoc Group in Response to
                                            the Debtors Application for Order Authorizing
                                            Employment and Retention of Skadden, Arps,
                                            Slate, Meagher & Flom LLP as Counsel to the
                                            Debtors Nunc Pro Tunc to the Petition Date
                                            [Docket No. 70]

               Reply Deadline:              June 6, 2019 at 12:00 p.m. With permission of
                                            the Court, the deadline for the Debtors to file a
                                            reply was extended to June 7, 2019 at 12:00 p.m.

               Replies Filed:               [To be Filed]

               Related Documents:           First Supplemental Declaration of Jay M.
                                            Goffman in Support of Debtors’ Application for
                                            Order Authorizing Employment and Retention
                                            of Skadden, Arps, Slate, Meagher & Flom LLP
                                            as Counsel to the Debtors Nun Pro Tunc to the
                                            Petition Date [Docket No. 62]

               Status:                      The hearing on this matter is going forward.

      7.       Motion of the Ad Hoc Group to Terminate the Debtors’ Exclusivity Period
               [Docket No. 48]

               Objection Deadline:          June 3, 2019 at 4:00 p.m.

               Responses Filed:             Debtors’ Objection to The Motion of the Ad
                                            Hoc Group to Terminate the Debtors’
                                            Exclusivity Period [Docket No. 64]

                                            Declaration of Jay M. Goffman in Support of
                                            Debtors’ Objection to the Motion of the Ad Hoc
                                            Group to Terminate the Debtors’ Exclusivity
                                            Period [Docket No. 65]

                                            Declaration of Richard Moriarty in Support of
                                            Debtors’ Objection to the Motion of the Ad Hoc
                                            Group to Terminate the Debtors’ Exclusivity
                                            Period [Docket No. 66]


                                               5
19-22911-rdd     Doc 84    Filed 06/06/19    Entered 06/06/19 16:27:49      Main Document
                                            Pg 6 of 6
                                            Declaration of Nigel Keith Meeson QC in
                                            Support of the Debtors’ Objection to the Motion
                                            of the Ad Hoc Group to Terminate the Debtors’
                                            Exclusivity Period [Docket No. 67]

               Reply Deadline:              June 6, 2019 at 4:00 p.m.

               Replies Filed:               Reply of the Ad Hoc Group in Further Support
                                            of Its Motion to Terminate the Debtors
                                            Exclusivity Period [Docket No. 82]

               Related Documents:           Declaration of Michael S. Stamer in Support of
                                            the Motion of the Ad Hoc Group to Terminate
                                            the Debtors’ Exclusivity Period [Docket No. 49]

                                            Declaration of Steven D. Simms in Support of
                                            the Motion of the Ad Hoc Group to Terminate
                                            the Debtors’ Exclusivity Period [Docket No. 50]

               Status:                      The hearing on this matter is going forward.

Dated: New York, New York           
       June 6, 2019                 
                                    
                                       SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                    
                                       /s/ Jay M. Goffman
                                       Jay M. Goffman
                                        Mark A. McDermott
                                       Evan A. Hill
                                       Four Times Square
                                       New York, New York 10036-6522
                                       Telephone: (212) 735-3000
                                        Fax: (212) 735-2000

                                       Proposed Counsel to Debtors
                                        and Debtors-in-Possession




                                               6
